Citation Nr: 1024216	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
right lumbar radiculopathy involving L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of 
the hearing transcript has been associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At a personal hearing before the undersigned in January 2010, 
the Veteran reported symptoms in his neck and upper back 
which were not present at the time of the last VA 
examination.  See Transcript, p. 21.  He appears to be 
raising a claim for service connection for disability of the 
neck and upper back to include on a secondary service 
connection basis.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the 
Veteran's increased rating claim.  However, pursuant to the 
duty to assist, this issue must be remanded for further 
development.

Specifically, the Veteran was last afforded a pertinent VA 
examination, to address the severity of his lumbar spine 
disorder in September 2006.  Subsequently, during his January 
2010 Board hearing, the Veteran testified that his back 
disability had worsened since the September 2006 examination.  
Further, the Veteran testified that the prior VA examination 
was inadequate, as he was heavily medicated and taking 
morphine at the time of the examination, and that the pain 
medication may have skewed the objective testing.  See 
Transcript, pp. 26, 27.  

VA's "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  As such, the increased rating claim 
on appeal must be remanded for complete, pertinent VA 
examination which provides findings that are consistent with 
applicable rating criteria, to include full orthopedic and 
neurological testing.  The medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

Also on remand, records of ongoing VA low back and 
radiculopathy treatment should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  
The Veteran indicated during his hearing that he received 
treatment for his disability at the Orlando, Florida VA 
Medical Center (VAMC).  See Transcript, p. 4.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of all available 
treatment records from the VAMC in 
Orlando, Florida that are not already of 
record.  Associate all such available 
records with the claims folder.  If these 
records are not available, that should be 
noted and associated with the record.

2.  Schedule the Veteran for VA 
neurological and orthopedic examinations 
of his lumbar spine, by appropriate 
examiners, at a VA medical facility to 
determine the nature and extent of his 
lumbar spine disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner(s) 
should address the following:

(a)  The examiner should express an 
opinion as to the severity of any 
orthopedic manifestations of the 
disability (including decreased range 
of motion and the presence or absence 
of muscle spasm, guarding or localized 
tenderness, and their effect on gait 
and spinal contour).  The examiner 
should conduct all necessary diagnostic 
testing and evaluation needed to make 
these determinations.  The examiner 
should render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  In addition, 
the examiner should indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion, and when indicating range of 
motion should also indicate at what 
point (in degrees), if any, motion 
becomes painful.

The examiner should also indicate whether 
the Veteran has muscle spasm or guarding 
severe enough to result in abnormal gait 
or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 
as well as whether he has any ankylosis 
of the lumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

(b)  The examiner should describe any 
associated neurological impairment such 
as lumbar radiculopathy.  And if there 
have been incapacitating episodes, 
discuss the frequency and duration of 
these episodes during the past 12 
months.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS, i.e., disc disease) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

(c)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms, 
including reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected low back disorder 
should be identified and described.  
Any functional impairment of the 
extremities due to any disc disease 
should be identified.  

(d)  The examiner should also provide 
an opinion concerning the impact of the 
service-connected lumbar spine 
disability on the Veteran's ability to 
work.

(e)  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  Following completion of the above, 
readjudicate the issue of entitlement 
to an evaluation in excess of 40 
percent for right lumbar radiculopathy 
involving L5-S1.  If the decision 
remains in any way adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

